Citation Nr: 9916763	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-42 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for tinea versicolor.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1990 to July 
1991.  He is a Persian Gulf War veteran, as he served in the 
Southwest Asia Theater of operations during the period of war 
known as the Persian Gulf War.  Prior to December 1990, he 
also served on active duty, while being a member of the Army 
National Guard, from January to April 1982 and from May to 
July 1984.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

A travel board hearing (TBH) was held at the RO on March 8, 
1999, before the undersigned, who is a Member of the Board 
and was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  A transcript 
of the hearing has been associated with the claims folder.


REMAND

The veteran contends that he is entitled to be service-
connected for bronchial asthma and for a skin disorder that 
VA has diagnosed as tinea versicolor, as he believes that 
both disorders are causally related to service.  After a 
review of the evidentiary record, the Board finds that the 
additional development set forth in the following paragraphs 
is necessary.

First, the Board notes that certain medical records 
reportedly reflecting private medical treatment for both the 
diagnosed bronchial asthma and skin disorder have yet to be 
associated with the claims folder.  (See, in this regard, 
pages 10 and 12 of the transcript of the TBH of March 1999, 
which reflect the veteran's statements to 


the effect that he has received private medical treatment 
from both a pneumologist and a dermatologist (a "Dr. 
Sánchez") since his discharge from active military service 
in May 1991 and that at least the evidence from the private 
dermatologist has not yet been made part of record.)

Second, the Board is of the opinion that the veteran should 
be re-examined by the pertinent VA specialists, as the last 
such medical examinations that he underwent were conducted 
more than four years ago, in March and April 1995, and their 
reports lack opinions regarding the most likely etiology of 
the diagnosed bronchial asthma and tinea versicolor.

The United States Court of Veterans Appeals (known as the 
United States Court of Appeals for Federal Claims since March 
1999, hereinafter referred to as "the Court") has held that 
the duty to assist veterans in the development of facts 
pertinent to their claims under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998) requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  This requirement 
is not optional, nor discretionary. Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990).  Accordingly, the appealed claims 
are both REMANDED for the following additional development:


1.  The veteran should be asked to 
provide a list containing the names, 
addresses, and approximate dates of 
treatment of all non-VA health care 
providers who have treated him for the 
claimed respiratory and skin disorders 
since his final separation from active 
military service.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  The Board is 
particularly 


interested in obtaining all the records 
of the treatment provided to the veteran 
by Dr. Sanchez and at any local 
government facilities, such as Centro de 
Diagnostico y Tratamiento in Santa 
Isabel.  If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (1998).

2.  The RO should also obtain copies of 
all records reflecting pertinent VA 
medical treatment received by the veteran 
since his military service that are not 
already in the file.  These should 
include records of any treatment received 
by the veteran at any of the local VA 
Satellite clinics, particularly at the 
one located in Damas Hospital.

3.  Thereafter, the veteran should be 
scheduled for a VA medical examination 
limited to determine the nature and 
extent of the claimed bronchial asthma 
and skin disorder.  The physician must 
review all the medical data on file, 
particularly the service medical records 
(to include a service medical record that 
was dated on May 7, 1991, according to 
which the veteran said that he had had 
asthma symptoms since his childhood) and 
those pertaining to treatment after 
service and should specifically address 
the following questions:  (1) what are 
the current and proper diagnoses of the 
veteran's skin and respiratory disorders, 
if any; (2) whether the medical evidence 
on file establishes the presence of 


asthma or any type of skin disorder 
during the veteran's military service; 
(3) if asthma pre-existed service, 
whether it can be medically said that 
there were manifestations indicative of a 
worsening of the asthma during service; 
(4) if there is no medical evidence of 
asthma or skin disorder in service, the 
physician should clearly indicate so; and 
(5) based on all the medical records and 
without resorting to speculation, the 
physician should indicate what is the 
date of onset of any current asthma or 
skin disorder.  The examiner should 
provide a comprehensive report including 
complete rationale for all conclusions 
reached.  The entire claims folder and a 
copy of this remand should be made 
available to, and reviewed by the 
examiner prior to the examination.

4.  Thereafter, the RO should review the 
claims folder and ensure that the medical 
report is complete and in full compliance 
with the above directives.  If the report 
is deficient in any manner, it must be 
returned to the physician for correction. 
38 C.F.R. § 4.2 (1998);  See also Stegall 
v. West,  11 Vet.App. 268 (1998). 

5.  Following completion of the 
foregoing, the RO should again consider 
the veteran's claim for service 
connection for asthma and skin disorder 
in light of all the evidence of record, 
including that obtained pursuant to this 
remand.  In adjudicating the claims the 
RO should take into consideration all 
applicable legal provisions and should 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).

6.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999).  He is further 
advised that he should assist the RO in 
the development of his claims, and that 
failure to cooperate or to report for the 
requested examination without good cause 
may result in an adverse decision.  See: 
38 C.F.R. §§ 3.158, 3.655 (1998).  Wood 
v. Derwinski, 1 Vet.App. 191, 193 (1991).

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.
Subsequently the entire claims folder should be returned to 
the Board for further appellate consideration, if in order.

The purpose of this REMAND is to assist the veteran with the 
development of his claims and to afford him due process of 
law.  No action is required of the veteran until he receives 
further notice from VA.

The appealed claims must be afforded expeditious treatment by 
the RO, as the law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUÍN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



